DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the applicant’s claim is broadening the criteria set for detection of double-feed set forth on claim 1.  Specifically, the applicant’s claim recites that double feed occurs when the sheet is small, and double feed doesn’t occur when the sheet is large (item III for each of the clauses recited in claim 3).  It isn’t clear if the applicant is requiring a different determination or attempting to change the criteria for when double feed is detected (e.g. the cases noted by the applicant’s claim 1 are excepted when the criteria of claim 3 are implemented).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-6, 10, 11, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano (US Pat No 7,822,376).
Regarding claims 1, 11, 13, and 14, Nagano discloses an image reading apparatus and a sheet conveying apparatus comprising:
a tray (27) on which a plurality of sheets are to be stacked;
a feeder (28) configured to successively convey sheets stacked on the tray;
a reader (34) configured to read an image of each of the originals conveyed by the feeder;
a double-feed sensor (see column 4, lines 40-48) configured to detect double feed corresponding to a state in which a plurality of sheets are conveyed in an overlapping manner by the feeder; and
a controller (shown in figure 6) configured to determine whether or not the double feed has occurred, wherein, in a case where a double-feed length, which corresponds to a length, in a conveyance direction of the sheet, of a region in which the double feed has been detected by the double-feed sensor, is larger than a predetermined distance, the controller determines that the double feed has occurred, wherein, in a case where the double-feed length is smaller than the predetermined distance and a sheet size is smaller than a predetermined size, the controller determines that the double feed has occurred (e.g. noted and explained in relation to S14, see at least column 13, lines 7-15), and
wherein, in a case where the double-feed length is smaller than the predetermined distance and the sheet size is larger than the predetermined size, the controller determines that the double feed has not occurred (e.g.  shown in figure 5).
*note - the applicant’s claim merely requires a predetermined size or predetermined length to be used in a single process wherein that predetermined size/length is not required to be constant and can change for each individual feed.
Regarding claim 2, The sheet conveying apparatus according to claim 1, wherein the double-feed sensor is configured to successively perform a plurality of times of detecting operations with respect to a sheet being conveyed (e.g. since the determination of double-feed length must make the measurement multiple times so as to determine the double-feed length, see at least column 10, lines 53-61), and wherein the controller is configured to count the number of times that the double- feed sensor detects the double feed through the plurality of times of detecting operations, to thereby determine whether the double-feed length is larger than the predetermined distance based on the number of times and on a predetermined number of times determined based on a distance calculated from a cycle of the plurality of detecting operations performed by the double-feed sensor and a sheet conveyance speed (e.g. Step 12 for determining double-feed length).
Regarding claim 5, Nagano discloses a sheet sensor (40) configured to detect a sheet conveyed by the feeder, wherein the controller is configured to determine a length in the conveyance direction of the sheet as the sheet size based on a time period during which the sheet -34-10195919US01 sensor detects the sheet and on a conveyance speed of the sheet (noted at least in column 4, lines 22-29 and column 10, lines 16-21).
Regarding claims 6, Nagano discloses two width regulating plates (37) which are movable in a direction orthogonal to the conveyance direction, and are configured to sandwich a sheet placed on the tray to regulate movement of the placed sheet in the direction orthogonal to the conveyance direction; and a width sensor configured to detect positions of the two width regulating plates, wherein the controller is configured to determine the sheet size based on a distance between the two width regulating plates measured from a detection result of the width sensor (noted at least in column 9, lines 58-67).
Regarding claim 10, Nagano discloses the controller is configured to stop conveyance of sheets by the feeder when determining that the double feed has occurred (shown in figure 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano.
	Regarding claim 4, Nagano discloses, noted above, that the use of a motor and sensor are used to determine sheet feeding and motor in conjunction with timing measures the length of the sheet.  It is not explicitly disclosed that the pulses synchronized with the drive motor over the period determines the size of the sheet.  It would have been obvious to one having ordinary skill in the art to have modified the device of Nagano to use pulses in a synchronized manner since such a use would be common knowledge of one having routine skill to have measured the pulses of the motor along with detection from the sensor to determine size of the sheet (e.g. since it’s disclose that both are used together to determine size, the use of specific pulses would be understood to be measured).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano in view of Serizawa (US Pub No 2012/0248678).
Regarding claims 7, Nagano discloses a plurality of width sensors for detecting side guides 34, which is used to determine the size of the sheet.  Serizawa discloses the use of a plurality of sensors (11, see paragraph [0026]) in a width direction configured to detect the size of the sheet conveyed by the feeder.  It would have been obvious to one having ordinary skill in the art to have modified Nagano to use the sensors to directly measure the sheet width since an alternate use for the sensor to directly measure the width of the sheet would result in the same measurement to be used in double-feed determination (e.g. obvious to try with limited, predictable results).  

Claim(s) 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano in view of Hirai et al (US Pat No 8,579,286).
Regarding claims 8 and 12, it is noted that Nagano fails to disclose a reader configured to read an image of each of the conveyed sheets, wherein the controller is configured to determine the sheet size based on the image read by the reader.  However, Hirai disclose a image recording device wherein the reader (32) is configured to detect the size of the sheet conveyed (see column 7, lines 16-29).  It would have been obvious to one having ordinary skill in the art to have modified Nagano with the teachings of Hirai to achieve the predictable result of determining the size of the sheet via alternate means to provide to the controller for determining double feed (e.g. obvious to try with limited, predictable results).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano in view of Tachibana (US Pat No 9,715,354).
Regarding claim 9, it is noted that Nagano fails to disclose an operation unit.  However, Tachibana discloses an operation unit (170) configured to receive user input of information related to the sheet size, wherein the controller is configured to determine the sheet size based on the received user input from the operation unit. It would have been obvious to one having ordinary skill in the art to have modified the device taught by Nagano with the operation unit taught by Tachibana to achieve the predictable result of allowing a user to input the size of the sheet being conveyed (e.g. obvious to try with limited, predictable results).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited art is believe to be pertinent to the applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619